Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 1) the claims are drawn to pure mathematical manipulation, and 2) there is no utility for an end-user. 
Regarding claim 1
After the mathematical manipulation there utility.  How are the data presented to an end user—a data base, a GUI, a diagnostic image? 
Regarding claims 2—7
After the mathematical manipulation there utility.  How are the data presented to an end user—a data base, a GUI, a diagnostic image? 
Regarding claim 8
After the mathematical manipulation there utility.  How are the data presented to an end user—a data base, a GUI, a diagnostic image? 


Regarding claim 9
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite a computer-readable medium but are not limited to non-transitory embodiments thereof.  See Subject Matter Eligibility of Computer Readable Media; Jan. 26, 2010; 1351 Off. Gaz. 201.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1). 
Regarding claim 1
Abd-Elmoniem discloses 
A magnetic resonance imaging apparatus (Field, ¶ 1) comprising: 
sequence control circuitry (Background, ¶ 21) configured to perform a multi-frame acquisition (Brief Description Of Drawings, ¶ 5 & ¶ 10);


processing circuitry configured to generate, based on the multi-frame acquisition performed by the sequence control unit, data regarding a component in the first direction of flow of a fluid (Definitions, ¶ 33). 
Abd-Elmoniem does not explicitly teach 
“where FOVs (Field of Views) of at least two acquired frames are overlapped in a first direction”.
Hyde, however, teaches  
where FOVs (Field of Views) of at least two acquired frames are overlapped in a first direction ([0377], the FOVs overlap, and the FOV is made of frames so the frames overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “overlapping frames/FOV” as taught by Hyde in the apparatus of Abd-Elmoniem.
The justification for this modification would be to allow a researcher/doctor to focus on one image and pick information from a second image when necessary. 
Regarding claim 8
Abd-Elmoniem discloses a magnetic resonance imaging method implemented by a magnetic resonance imaging apparatus (Field, ¶ 1), comprising: 



performing multi-frame acquisition where FOVs of at least two acquired (Brief Description Of Drawings, ¶ 5 & ¶ 10) frames are overlapped in a first direction; and 
generating, based on the multi-frame acquisition, data regarding a component in the first direction of flow of a fluid (Definitions, ¶ 33).
Abd-Elmoniem does not explicitly teach
“The frames are overlapped in a first direction.” 
Hyde, however, teaches 
The frames are overlapped in a first direction ([0377], the FOVs overlap, and the FOV is made of frames so the frames overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “overlapping frames/FOV” as taught by Hyde in the apparatus of Abd-Elmoniem.
The justification for this modification would be to allow a researcher/doctor to focus on one image and pick information from a second image when necessary. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1) in view of Bergonzi (WO 2016061502 A1).  
Abd-Elmoniem in view of Hyde teach the magnetic resonance imaging apparatus according to claim 1, 

Although strongly implied, Abd-Elmoniem in view of Hydes do not explicitly teach 
“wherein the sequence control circuitry performs the multi-frame acquisition while overlapping 50% or more of entire imaging region at neighboring timings”.
Bergonzi, however, teaches 
wherein the sequence control circuitry performs the multi-frame acquisition while overlapping 50% or more of entire imaging region at neighboring timings ([0098]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “overlapping 50% images” as taught by Bergonzi in the apparatus of Abd-Elmoniem in view of Hyde. 
The justification for this modification would be to provide mathematical correction of the raw signal to account for movement artifact ([0093], Bergonzi). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1) in view of Feuer (WO 2015136534 A1). 
Regarding claim 3
Abd-Elmoniem in view of Hyde teach the magnetic resonance imaging apparatus according to claim 1, 


Abd-Elmoniem in view of Hyde do not explicitly teach 
“wherein the sequence control circuitry performs the multi-frame acquisition while including desired imaging region in common”.
Feuer, however, teaches  
wherein the sequence control circuitry performs the multi-frame acquisition while including desired imaging region in common (Field And Background Of The Invention,  ¶2 & Descriptions Of Specific Embodiments Of The Invention, ¶ 9).                             
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multi-frame desired area of imaging” as taught by Feuer in the apparatus of Abd-Elmoniem in view of Hyde
The justification for this modification would be to increase the frame rate of data acquisition (Field Of Background Of Invention, ¶ 2). 
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1) in view of Lachshminarayan et al. (US 2013/0085715 A1).                                   
Regarding claim 4
Abd-Elmoniem in view of Hyde teach the magnetic resonance imaging apparatus according to claim 1, 
Abd-Elmoniem in view of Hyde do not explicitly teach 

“wherein, based on the multi-frame acquisition performed by the sequence control circuitry, the processing circuitry generates quasi time-series data”.
Lachshminarayan, however, teaches 
wherein, based on the multi-frame acquisition performed by the sequence control circuitry, the processing circuitry generates quasi time-series data ([0034]—[0035]). 
The justification for this modification would be to model stream data in a noisy environment and extract relevant events from the data.  This technique is as relevant to modeling abnormal blood flow in a human as it is modeling the flow of gas/oil for geological applications ([0003]—[0004],  Lachshminarayan).                    
Regarding claim 5
Abd-Elmoniem in view of Hyde in view of Lachshminarayan                       teach the magnetic resonance imaging apparatus according to claim 4, 
Lachshminarayan, applied to claim 4, further teaches.  
wherein, based on the quasi time-series data, the processing circuitry estimates flow rate of the fluid ([0034]—[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “quasi time series data estimating flow rate of fluid” as taught by Lachshminarayan in the apparatus of  Abd-Elmoniem in view of Hyde.
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1) in view of Samsonov et al. (US 2013/0343625 A1).
Regarding claim 6
Abd-Elmoniem in view of Hyde teach the magnetic resonance imaging apparatus according to claim 1, 
Abd-Elmoniem in view of Hyde do not explicitly teach 
“wherein the sequence control circuitry performs the multi-frame acquisition according to k-t PCA method”.
Samsonov, however, teaches 
wherein the sequence control circuitry performs the multi-frame acquisition according to k-t PCA method ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “k-t PCA method” as taught by Samsonov in the apparatus of Abd-Elmoniem in view of Hyde.
The justification for this modification would be to  image different image regions using by a linear combination of several principal components, which are learned from low-resolution training data ([0009], Samsonov).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1) in view of Bolster, JR, et al. (US 2017/0322274 A1).

Regarding claim 7
Abd-Elmoniem in view of Hyde teach the magnetic resonance imaging apparatus according to claim 1, 
Abd-Elmoniem in view of Hyde do not explicitly teach 
“wherein the sequence control circuitry performs the multi-frame acquisition while performing Stack-of-Stars acquisition”.
Bolster, however, teaches 
wherein the sequence control circuitry performs the multi-frame acquisition ([0048]) while performing Stack-of-Stars acquisition ([0069]—[0070]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “stack of stars” data acquisition technique as taught by Bolster in the apparatus of Abd-Elmoniem in view of Hyde.
The justification for this modification would be to simultaneous measurements of PRF temperature change, M(0), T2* and water/fat separation with a large field of view (e.g., 208×208×20.8 mm) with high spatial (e.g., 1.3 mm isotropic) and temporal (e.g., 1.43 s) resolution ([0070], Bolster). 
Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolster, JR, et al. (US 2017/0322274 A1) in view of Abd-Elmoniem (WO 2014031754 A1) in view of Hyde et al. (US 2013/0072783 A1). 

Regarding claim 9
Bolster discloses 
A computer program product having a computer readable medium including programmed instructions ([0084]), 
wherein the instructions, when executed by a computer, cause the computer to perform ([0003]): 
Bolster does not explicitly teach 
“performing multi-frame acquisition where FOVs of at least two acquired frames are overlapped in a first direction; and 
generating, based on the multi-frame acquisition, generates data regarding a component in the first direction of flow of a fluid”.
 Abd-Elmoniem, however, teaches 
performing multi-frame acquisition where FOVs of at least two acquired frames (Brief Description Of Drawings, ¶ 5 & ¶ 10)                         
generating, based on the multi-frame acquisition, generates data regarding a component in the first direction of flow of a fluid (Definitions, ¶ 33).
Bolster in view of Abd-Elmoniem do not explicitly teach 
“The frames are overlapped in a first direction.”



Hyde, however, teaches  The frames are overlapped in a first direction ([0377], the FOVs overlap, and the FOV is made of frames so the frames overlap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multi-frame acquisition” as taught by Abd-Elmoniem as well as the “overlapped frames” of Hyde in the product of Bolster. 
The justification for this modification would be to 1) have a non-transitory way of storing the MRI program in case of accidental machine power-down.  And to create an MRI program that, by overlapping important diagnostic frames,  allows a researcher/doctor to focus on one image and pick information from a second image when necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 


an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852